418 So.2d 336 (1982)
Frantz LECOIN, Appellant,
v.
The STATE of Florida, Appellee.
No. 81-1605.
District Court of Appeal of Florida, Third District.
August 3, 1982.
Rehearing Denied September 15, 1982.
Bennett H. Brummer, Public Defender and Lee Weissenborn, Sp. Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Paul Mendelson, Asst. Atty. Gen., for appellee.
Before BARKDULL, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
We affirm the defendant's convictions upon a holding that (1) the out-of-court identification procedure was not unnecessarily suggestive and did not give rise to any substantial likelihood of mistaken identification, Grant v. State, 390 So.2d 341 (Fla. 1980); Gaines v. State, 406 So.2d 523 (Fla. 4th DCA 1981); (2) the in-court identification of the defendant was, independent of the pretrial show-up, admissible where the eyewitness-victim, with a clear and unobstructed view, observed Lecoin for more than twelve minutes in a well-lit store, Hanks v. State, 305 So.2d 817 (Fla. 3d DCA 1974); and (3) in any event, the defendant, by not objecting to the admission of the identification testimony at trial, has failed to preserve this point for our review, Jones v. State, 360 So.2d 1293 (Fla. 3d DCA 1978); Stanley v. State, 357 So.2d 1031 (Fla. 3d DCA 1978).
Affirmed.